Case: 12-13006   Date Filed: 02/08/2013   Page: 1 of 4




                                                        [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-13006
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:06-cr-20753-ASG-2



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

TAMERA NICOLE KING,

                                                        Defendant-Appellant.


                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (February 8, 2013)
              Case: 12-13006     Date Filed: 02/08/2013   Page: 2 of 4

Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:

      Tamera King, through counsel, appeals the district court’s denial of her

request for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 750 to the Sentencing Guidelines. She argues the district court erred

by determining it lacked authority to reduce her sentence because she had been

sentenced as a career offender. She asserts, under Freeman v. United States, 131

S. Ct. 2685 (2011), she is eligible for a sentence reduction because the district

court varied from the career offender guidelines and instead based her sentence on

the unenhanced guidelines range.

      “[W]e review de novo the district court’s legal conclusions regarding the

scope of its authority under the Sentencing Guidelines.” United States v. Moore,

541 F.3d 1323, 1326 (11th Cir. 2008). A district court may not modify a term of

imprisonment unless a defendant was sentenced “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission.” See 18 U.S.C.

§ 3582(c)(2). If a defendant is a career offender, her base offense level is generally

determined under the career offender guideline in U.S.S.G. § 4B1.1 and not the

drug quantity guideline in § 2D1.1. See Moore, 541 F.3d at 1327-28. As such, a

retroactive amendment to the drug quantity table at § 2D1.1 does not have the

effect of lowering her career offender-based guideline range within the meaning of


                                          2
              Case: 12-13006       Date Filed: 02/08/2013   Page: 3 of 4

§3582(c)(2), and district courts are not authorized to reduce a sentence on that

basis. See id. at 1327-28, 1330.

      In Freeman, the Supreme Court decided a case involving a plea agreement

under Federal Rule of Criminal Procedure 11(c)(1)(C), in which the defendant

entered a plea agreement that recommended a particular sentence. Freeman, 131

S. Ct. at 2690.    In Justice Sotomayor’s concurrence, she determined that the

defendant was eligible for a sentence reduction under § 3582, because the express

terms of his plea agreement based his sentence on a guideline sentencing range

applicable to the charged offense. Id. at 2695. As such, the term of imprisonment

in such a scenario is “based on” the range set by the Sentencing Guidelines, and a

defendant is eligible for a sentence reduction under § 3582 if that range is

subsequently lowered. Id. at 2695-2700. We recently held in United States v.

Lawson, 686 F.3d 1317 (11th Cir. 2012), that Moore remains binding precedent in

this Circuit because it was not overruled by Freeman, as Freeman did not address

defendants whose total offense level was calculated according to the career

offender provision. See Lawson, 686 F.3d at 1321.

      The district court properly denied King’s § 3582(c)(2) request because she

was sentenced as a career offender, so Amendment 750 did not lower her

applicable guideline range. We held in Moore, and reaffirmed in Lawson, that

defendants sentenced as career offenders are not eligible for reductions pursuant to


                                           3
              Case: 12-13006     Date Filed: 02/08/2013   Page: 4 of 4

§ 3582(c)(2). See Lawson, 686 F.3d at 1321; Moore, 541 F.3d at 1329-30.

Moreover, although the district court varied downward from the enhanced

guideline range, it did so pursuant to the §3553(a) factors, not pursuant to §4A1.3,

such that the possible exception identified in Moore does not apply. See Moore,

541 F.3d at 1329-30. Accordingly, the district court did not abuse its discretion by

denying King’s § 3582(c)(2) motion.

      AFFIRMED.




                                          4